Exhibit 10.2

A. H. Belo Corporation

Cash Long-Term Incentive

[Form of] Evidence of Grant

    Participant:         Name

Date of Grant:         Date of Grant

You have been granted a cash long-term incentive (“LTI”) for 2012, payable if
you meet certain requirements. This Evidence of Grant sets forth the terms and
conditions of your Cash LTI, including the requirements that you must meet in
order to receive payment of your Cash LTI.

Cash Long-Term Incentive Grant

 

Amount of LTI:

   $##,###

Vesting:

   50% of the LTI, or $##,###, will become vested on December 31, 2012, provided
you have remained in the continuous employ of the Company and its subsidiaries
up to and through such vesting date    50% of the LTI, or $##,###, will become
vested on December 31, 2013, provided you have remained in the continuous employ
of the Company and its subsidiaries up to and through such vesting date

Payment dates:

   The portion of your LTI that becomes vested on a vesting date will be paid in
a cash lump sum as soon as practicable following such vesting date

Termination of Employment

Your right, if any, to payout with respect to your Cash LTI upon your
termination of employment with the Company and its subsidiaries is set forth in
the termination guidelines attached as Appendix C-2 to this Evidence of Grant.

Change in Control

In the event of a Change in Control, as defined in the A. H. Belo Corporation
2008 Incentive Compensation Plan, the unvested portion of your Cash LTI will
vest immediately. Vested Cash LTIs will be paid at the earliest practicable date
that payment may be made without violating any applicable provision of
Section 409A of the Internal Revenue Code.



--------------------------------------------------------------------------------

Section 409A Payment Rules

Notwithstanding the general payment rules described in this Evidence of Grant,
including Appendix D, if the Company makes a good faith determination that a
payment of your LTI (i) constitutes a deferral of compensation for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, and the rules,
regulations and guideline thereunder (“Section 409A”), (ii) is made to you by
reason of your separation from service within the meaning of Section 409A, and
(iii) at the time such payment would otherwise be made you are a specified
employee within the meaning of Section 409A (using the identification
methodology selected by the Company from time to time), the payment will be
delayed until the earlier of (x) the first business day of the seventh month
following your separation from service or (y) your death. Furthermore, if your
LTI is no longer subject to a substantial risk of forfeiture prior to a Change
in Control, and the Change in Control does not constitute a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company (within the meaning of
Section 409A), the payment date of the LTI will be determined without regard to
the occurrence of the Change in Control. Each payment of a portion of your LTI
will be considered, and is hereby designated as, a separate payment for purposes
of Section 409A.

It is the Company’s intention that the LTI will either be exempt from, or will
satisfy the requirements of, Section 409A, and this Evidence of Grant will be
construed in a manner to give effect to such intention. Notwithstanding any
other provision of this Evidence of Grant, the Company is not obligated to
guarantee any particular tax result for you with respect to any payment provided
to you hereunder, and you will be responsible for any taxes imposed on you with
respect to any such payment.

Tax Withholding

The Company will withhold from any payment to you all federal, state, city or
other taxes as may be required to be withheld pursuant to any law or
governmental regulation or ruling.

General Information

Your right to receive an LTI grant or any payment with respect thereto will not
be transferrable or assignable by you, other than with respect to a transfer
upon your death by will or the laws of descent and distribution if you are
entitled to payment of a vested portion of your LTI that has not been paid as of
the date of your death.

Nothing contained in this Evidence of Grant will confer upon you any right to be
employed by or remain employed by the Company or any of its subsidiaries or
affiliates, or limit or affect in any manner the right of the Company and its
subsidiaries and affiliates to terminate your employment or modify your
compensation.

This document will in all respects be interpreted, governed by and construed in
accordance with the laws of the State of Texas, without regard to its conflict
of laws rules.

If you have questions concerning this grant, please contact Dan Blizzard at
(214) 977-7246.



--------------------------------------------------------------------------------

A. H. Belo Corporation

Termination Guidelines for Cash Long-Term Incentive Grants

3-1-11

The following guidelines will determine the effect of a Cash Long-Term Incentive
(LTI) grant recipient’s termination of employment on his or her unpaid LTI.

 

Termination Reason

All Participants

(Regardless of Retirement1 Eligibility)

  

Cash LTI’s

Discharge for Cause2

   Unvested LTI is forfeited immediately

Death or Long-Term Disability3

   Unvested LTI’s fully vest and are paid as soon as practicable

Termination Reason

Participants Who Are Not Retirement1 Eligible

  

Cash LTI’s

Voluntary Resignation

   Unvested LTI is forfeited immediately

Discharge Without Cause2

   Unvested LTI is forfeited immediately

Termination Reason

Retirement1 Eligible Participants

(Age 55+ and 3-Years Service)

  

Cash LTI’s

Voluntary Resignation

   Unvested LTI’s fully vest and are paid as soon as practicable

Discharge Without Cause2

   Unvested LTI’s fully vest and are paid as soon as practicable

Notwithstanding these termination guidelines, if you are an officer of A. H.
Belo or one of its operating companies, your payment will be deferred for 6
months after termination of employment if necessary to comply with Section 409A
of the Internal Revenue Code.

In the event of a Change in Control as defined in the A. H. Belo Incentive
Compensation Plan, all LTI’s will vest immediately. Vested LTI’s will be paid at
the earliest practicable date that payment may be made without violating any
applicable provision of Section 409A of the Internal Revenue Code.

If you have any questions regarding these termination guidelines, please contact
Dan Blizzard at (214) 977-7246.

 

1 

Retirement means that you have incurred a separation from service within the
meaning of Section 409A of the Internal Revenue Code, other than due to death,
long-term disability or discharge for cause, after attaining age 55 and
completing three years of service as determined under the A. H. Belo Savings
Plan.

2 

Cause is determined by the Compensation Committee

3 

Long-Term Disability means disability within the meaning of Section 409A of the
Internal Revenue Code